Citation Nr: 0522238	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for skin cancer, to 
include basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
May 1947.

This matter is before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In May 2005 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
in this decision has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the 
claim and obtained all relevant evidence designated by the 
veteran.

2.  The medical evidence shows that the veteran's 
diagnosis of skin cancer, to include basal cell carcinoma, 
was not manifest during active service or until many years 
thereafter, and the post-service medical records do not 
contain a competent medical opinion that suggests the 
veteran's skin cancer began during or is linked to any 
incident of active service.


CONCLUSION OF LAW

Skin cancer, to include basal cell carcinoma, was not 
incurred in or aggravated by military service, nor may it 
presumed to be incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the November 2001 RO decision and the February 2004 
Statement of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the veteran, to include the May 2001 
and the December 2003 letters, specifically notified the 
veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefit sought and the relative burdens of the veteran and 
VA in producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the May 2001 and the December 2003 
correspondence from the RO, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant 
about the information and evidence the VA will seek to 
provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in 
his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not 
in the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S.  Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was provided to 
the veteran prior to the issuance of the November 2001 
decision that is subject of this appeal.  Additionally, 
the Board finds that prior to the November 2001 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA 
notice at the required time in this case.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began 
during or is causally linked to service, the Board notes 
that, in the case of a claim for disability compensation, 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of competent evidence of any abnormal 
findings indicative of or attributed to skin cancer during 
service or for decades thereafter, and with no  competent 
evidence that suggests a nexus between a current diagnosis 
of skin cancer and any remote incident of service, to 
include sun exposure, the Board finds that a medical 
examination and/or opinion is not warranted.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the veteran.  Bernard, supra.

Factual Background

The service personnel records showed that the veteran 
served in the U. S. Marine Corps as an aircraft mechanic.  
His service medical records and discharge examination are 
negative for any findings consistent with a skin disease, 
to include skin cancer.  

In July 2000, the veteran submitted an application for VA 
benefits.  In the application he indicated that his 
current diagnosis of skin cancer was related to sun 
exposure during service.  In support of his application, 
the veteran submitted post-service private medical records 
for treatment received for skin cancer.  The reports 
provided a diagnosis of basal cell carcinoma.  The 
earliest medical report submitted, was dated in September 
1990.  

In a statement from the veteran dated in March 2002, he 
reiterated the belief that his skin cancer condition was 
related to sun exposure during active duty.  He specified 
that in 1947 he served as a plane captain aboard the USS 
Salerno Bay on fleet maneuvers in the Caribbean sea.  The 
veteran attributed his present skin cancer to prolonged 
sun exposure during service.  He explained that his duties 
required him to spend most of his time on the flight deck.  
In support of his claim, the veteran also submitted 
Internet articles that mentioned that sunburns suffered 
during childhood might play a role in the development of 
skin cancer. 

At a May 2005 hearing, the veteran testified that between 
1946 and 1947 he spent approximately 9 or 10 months at 
sea.  He stated that during that time he spent a total of 
7 to 8 hours a day on deck where he was exposed to the 
sun, unprotected.   During this time, the veteran claimed 
to have received medical attention for sunburns, skin 
peeling, redness and blisters in the form of ointment.  He 
denied any sun exposure prior to active duty or subsequent 
to discharge therefrom.  The veteran stated that he was 
first diagnosed with skin cancer in the 1980's.  

At the hearing the veteran submitted additional post-
service medical records in support of  his claim, along 
with a list of private medical physicians who have treated 
him for skin cancer.  The records received revealed a 
diagnosis of and treatment for skin cancer within the past 
decade.  There was no indication in the records that the 
veteran's current condition was related to service.

Law and Regulations

A claimant with active service may be granted service 
connection for a disease or disability when the evidence 
reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may be granted for carcinoma (to 
include skin cancer) if it is manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A [veteran, claimant] is entitled to the 
benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  See 38 C.F.R. § 3.102.  
When a [veteran, claimant] seeks benefits and the evidence 
is in relative equipoise, the [veteran, claimant] 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  
Analysis

The Board finds that the preponderance of the evidence is 
against the claim for service connection for skin cancer, 
to include basal cell carcinoma.  The veteran has 
submitted post-service medical evidence showing a 
diagnosis of and treatment for skin cancer decades after 
service.  There is no medical evidence to show that the 
veteran's basal cell carcinoma, or any other type of skin 
cancer, was manifest during active service or for many 
years thereafter, and the relevant post-service medical 
records do not contain a finding or competent medical 
opinion that suggests his skin cancer began during or is 
linked to any remote incident of active service.  In so 
finding, the Board recognizes the veteran's contentions 
that his current findings are related to his alleged 
prolonged sun exposure during service.  However, as noted 
above, as a layperson the he is not competent to provide 
an opinion requiring medical knowledge, such as a question 
of medical causation.  Espiritu, supra.  The service 
medical records show no findings relating to residuals of 
sun exposure, such as sun burn or the peeling of skin 
secondary to such exposure.  It is also pertinent to note 
that the veteran was on active duty for less than a year 
and a half, compared to the years prior to service coupled 
with the decades that elapsed between his separation from 
service and the onset of his skin cancer.  

Additionally, the Board notes that, with regard to the 
internet articles relating to the relationship between 
skin cancer and sun exposure submitted in support of the 
veteran's claim, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  However, in the present case, this evidence is 
not accompanied by the opinion of any medical expert 
linking the veteran's skin cancer to sun exposure during 
service.  The Board concludes that this information is 
insufficient to constitute the required medical nexus 
opinion.

In summary, the medical evidence shows that the veteran's 
diagnosis of skin cancer was not manifest during active 
service or until many years thereafter, and there is no 
competent evidence that links basal cell carcinoma or any 
other type of skin cancer to any incident of active duty.  

As the preponderance of the evidence is against the 
veteran's claim for service connection for skin cancer, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for skin cancer, to 
include basal cell carcinoma, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


